UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4248


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES EMMANUEL CROUCH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00299-JAB-1)


Submitted:   October 28, 2010             Decided:   November 18, 2010


Before WILKINSON, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. John W. Stone, Jr., Acting United
States Attorney, Michael F. Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Crouch appeals from his conviction and 215-month

sentence following his guilty plea to one count of possession of

firearms     by    a    convicted        felon,     in   violation            of    18       U.S.C.

§§ 922(g),       924(e)      (2006).        Crouch’s        counsel       filed          a    brief

pursuant    to     Anders     v.   California,       386     U.S.       738,       744       (1967),

stating that there were no meritorious issues for appeal, but

questioning whether Crouch’s sentence is reasonable.                                Crouch was

advised of his right to file a pro se supplemental brief but did

not    do   so.         At   our     direction,       the    parties           filed          briefs

addressing the impact of United States v. Carter, 564 F.3d 325

(4th Cir. 2009), and United States v. Lynn, 592 F.3d 572 (4th

Cir.   2010).          Because     our   review     of   the   record          discloses         no

reversible error, we affirm Crouch’s conviction and sentence.

            An         appellate         court      reviews         a     sentence              for

reasonableness under an abuse-of-discretion standard.                                    Gall v.

United States, 552 U.S. 38, 51 (2007).                         This review requires

consideration           of    both       the       procedural           and        substantive

reasonableness of a sentence.               Id.     First, the court must assess

whether the district court properly calculated the Guidelines

range, considered the § 3553(a) factors, analyzed any arguments

presented     by       the   parties,       and     sufficiently           explained            the

selected sentence.           Gall, 552 U.S. at 49-50; see Lynn, 592 F.3d

at 576 (“[A]n individualized explanation must accompany every

                                               2
sentence.”); Carter, 564 F.3d at 330 (same).                            If the sentence is

procedurally reasonable, the reviewing court must consider the

substantive          reasonableness        of    the       sentence,        “examin[ing]      the

totality    of       the    circumstances        to       see    whether      the    sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in [18 U.S.C.] § 3553(a)

[(2006)].”        United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

             Crouch         argues       that    his        sentence        is    procedurally

unreasonable because the district court did not consider the

§ 3553(a)        factors      and      failed        to    provide      an       individualized

statement       of    how    the    factors      applied         in   his    case.      Because

Crouch’s counsel “dr[ew] arguments from § 3553 for a sentence

different than the one ultimately imposed,” counsel “alert[ed]

the     district        court       of     its       responsibility          to     render     an

individualized         explanation         addressing           those   arguments,”      and    a

claim of procedural error has thus been preserved.                                   Therefore,

this court reviews the error under the harmless error standard.

Lynn, 592 F.3d at 579, 581-82.                       This standard requires that the

Government bear the burden of establishing that the error did

not     affect       Crouch’s      substantial            rights.        United      States    v.

Robinson, 460 F.3d 550, 557 (4th Cir. 2006).                             Specifically, the

Government “may avoid reversal only if it demonstrates that the

error     did    not       have    a     substantial         and      injurious      effect    or

                                                 3
influence on the result and we can say with fair assurance that

the district court’s explicit consideration of the defendant’s

arguments would not have affected the sentence imposed.”                           United

States     v.    Boulware,       604   F.3d      832,    838    (4th      Cir.      2010)

(alterations and internal quotation marks omitted).

            We have reviewed the record and find that any error in

this case was harmless, as we do not doubt that the district

court    assessed    Crouch’s      argument      in     applying    the    §     3553(a)

factors.        See id. at 839.          The district court considered the

information       contained      in    Crouch’s       presentence        report,      and

listened to the parties’ statements and arguments.                        In imposing

Crouch’s    sentence,      the    court    stated       that   it   had    considered

Crouch’s history and characteristics, as well as the nature and

circumstance of the offense.               Moreover, Crouch’s arguments in

favor of a lower sentence, which included hardship to his family

and a difficult upbringing, were weak.                   Because it appears that

the   district     court   considered      Crouch’s       argument       for   a    lower

sentence, and in light of the weakness of that argument, the

lack of a detailed individualized explanation for the rejection

of Crouch’s argument does not impair our ability to review the

sentence.       Thus, any procedural error was harmless.

            Having     determined         that     there       is   no     reversible

procedural error, we consider the substantive reasonableness of

the     sentence,     taking      into    account        the    totality       of     the

                                          4
circumstances.      Gall, 552 U.S. at 51.            Because Crouch’s sentence

is within the properly calculated Guidelines range, we presume

on appeal that it is substantively reasonable.                     United States v.

Go, 517 F.3d 216, 218 (4th Cir. 2008).                    The presumption may be

rebutted by a showing “that the sentence is unreasonable when

measured   against     the     §    3553(a)    factors.”         United     States    v.

Montes-Pineda,     445     F.3d     375,    379    (4th   Cir.     2006)    (internal

quotation marks omitted).               Crouch has not made such a showing.

Accordingly, we hold that Crouch’s sentence is procedurally and

substantially reasonable.

           We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.      Accordingly, we affirm the judgment of the district

court.     This    court     requires      that    counsel    inform       Crouch,   in

writing,   of    the   right       to   petition   the    Supreme    Court     of    the

United States for further review.                  If Crouch requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Crouch.                           We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in     the    materials      before    the    court     and

argument would not aid the decisional process.

                                                                             AFFIRMED

                                           5